Opinion by
Mr. Justice Potter,
This was an action of trespass to recover damages for personal injuries sustained by the plaintiff while he was upon the premises of the defendant, for the purpose of preparing to make repairs at the top of a tall chimney connected with the defendant’s brewery. Upon the trial, at the close of plaintiff’s testimony, a judgment of nonsuit was entered, which the court below refused to take off. It appears from the evidence that shortly before the time of the accident, the defendant had plans and specifications prepared for an extension to his plant. Tn this connection, although the chimney in question was not a part of the new construction, it was ascertained that a new leaden cap over one-half of the top of the smokestack, would be required. The defendant consulted his architects, and through them, a written' contract was made with the Thorn company to furnish this cap and put it in place. The plaintiff in this ease, was a competent and experienced workman, who had been for many years employed by the Thorn company. It was arranged that this particular bit of work should be done on a certain Monday morning, when the fires were to be put out at the brewery. In making the arrangements the architect of the defendant told the employers of the plaintiff, that there was an inside ladder which the workmen could use to ascend the chimney; and this information was repeated to the plaintiff. At the time appointed, he appeared at the brewery, and asked where the stack was, and was shown the chimney, and the manhole leading into it. After satisfying himself that the fires were out, and that there was no danger from that score, he entered the chimney, and found there,, a *463series of rungs-or iron bars extending across a section of the stack, with the ends of the bars walled, or embedded in the brick sides of the chimney, one bar above the other, at irregular, intervals from the bottom to the top, thus forming in effect a crude ladder. Before he began to ascend, and as he reached them in succession, the plaintiff tapped each rung or bar with a piece of solder, to ascertain if it was firm and solid before trusting his weight to it. His object in going up the chimney at this time was, not to begin the actual work, but to obtain necessary measurements. After mounting some distance, he was standing upon one bar, with his hands upon another about opposite his waist, and then with his right hand he reached up to a third bar, which he tapped with the solder, and found it apparently secure. He testified that the tapping with the solder would, in his judgment, show whether the rungs were solid. Being satisfied with the test as to this particular bar, to which he was about to transfer his weight, he changed the solder to his left hand, and took hold of the bar with his right hand, and while thus in the act of raising himself, the iron bar pulled out, bringing’with it a brick, and the plaintiff fell to the bottom of the stack, sustaining severe injuries.
The testimony does not show any direction to the plaintiff by the defendant to use the inside ladder, but it does show permission, or possibly an invitation, to do so.
The case presented is that of one injured while on the premises of another, in the discharge of the duties of his employment: He was not, however, the servant of the defendant, but was in the employ of the contracting firm who were to do the work. . The defendant had no right to control his actions, and apparently did not even offer him any advice. The plaintiff was not injured in a passageway provided for the ordinary use of anyone. On the contrary, he was hurt while ascending the inside of the chimney, and while in a place and position which only upon rare occasions, was occupied by anyone. Undoubtedly, the iron bars had been placed in the chimney at the time of its construction, for the use of the workmen, and had been left there for the possible use of those making repairs, or otherwise requiring access to the inside of the stack. The work required of the plaintiff was in its nature perilous, as it had to be done at a great height from the ground, and that the plain*464tiff appreciated the danger was shown by the care with-which. he made his preparations for the ascent, and by the close inspection which he gave to each rung of the ladder as he mounted, step 'by step. He intended to take nothing for granted, in so far as his safety in this respect was concerned, but tested-each bar as he came to it. This is not a case where the relation of master and servant exists, in which a higher degree of duty is imposed, but even in such cases, the master is not responsible for the danger involved in mounting scaffolds, or ascending unfinished stairwaj'S, or in- passing perilous places, where the workman voluntarily goes in the prosecution of his work with as much knowledge of the risk as his employer has : Sykes v. Packer, 99 Pa. 465. The same degree of attention is not required in caring for a place which is only used at rare intervals as is requisite in the maintenance of a passageway used constantly or frequently by employees or by the public: Kerrigan v. Penna. R. R. Co., 194 Pa. 98. It is undisputed here that no occasion for inspecting the inside of this chimney, or for making any use of the ladder had arisen for nine years ; and, when the plaintiff found that the convenient way of ascending the chimney was by means of the ladder, he did not assume that it. was in good condition, but he took the precaution to carefully inspect the rungs as he ascended, and proceeded only as he felt justified in doing from the result of his tests. The work in which the plaintiff was engaged when he fell, was essentially that of inspection: Had he been deceived by any statement of the defendant as to the condition of the ladder, or had he even relied upon any assurance given to him that it was fit.for use, the case would have been different. But it is apparent from the testimony that he was testing the safety of the ladder for himself, and was relying upon his own judgment.' No better method of inspection was suggested than that which he adopted, and if anyone else had attempted to perform the same duty, the same danger would have been faced.
The. plaintiff, as a careful, experienced and competent man, was sent by his employer to do the work, and the premises, including the chimney and the ladder inside of it, were placed at his disposal for that purpose. He was not ordered or instructed by defendant to use the ladder; he was merely permitted to do so if, and as, he saw fit. When he arrived at- the *465place, in-response to his inquiry,- the stack was pointed out-to-, him, and he thereafter used and relied upon his own judgment. Even the particular har which pulled out, and caused -his fall,was examined and approved by him as sufficient, before he placed,his weight upon it. Evidently, his method of' testing,- or inspecting, was at fault; for the real weakness of the fastening of the bar in question was not revealed by the test which he made. But certain it is that in doing the work, he assumed the risk for himself. To hold otherwise, under the facts of this case, would be to make the defendant an absolute insurer-of the safety of the plaintiff while he was testing the ladder for the purpose of his employment.
We think the conclusion reached by the learned trial judge was correct, and the judgment is affirmed.